                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
 1                                                                     EASTERN DISTRICT OF WASHINGTON


 2                                                                     Nov 02, 2018
 3                                                                          SEAN F. MCAVOY, CLERK


 4                         UNITED STATES DISTRICT COURT
 5                       EASTERN DISTRICT OF WASHINGTON
 6
 7   UNITED STATES OF AMERICA,                       No. 2:18-CR-00053-TOR-1
 8
                         Plaintiff,                  ORDER DENYING WITH LEAVE
 9                                                   TO RENEW
10                        v.
                                                              MOTION DENIED
11   PAUL AARON MURRAY,                                         (ECF No. 35)
12
                         Defendant.                           MOTION GRANED
13
                                                                (ECF No. 36)
14
15
16         Before the Court is Defendant’s Unopposed Motion for Order Modifying
17   Conditions of Release. ECF No. 35. Defendant recites in his motion that neither
18   the United States, nor U.S. Probation oppose this request. ECF No. 35 at 5.
19         Specifically, Defendant requests modification of his release conditions to
20   allow him to have unsupervised contact with his children, to allow him to attend
21   his children’s activities with prior approval of Pretrial Services and supervision by
22   an adult who is aware of the charges against him, and to allow him to pick up and
23   drop off his children at school. ECF No. 35 at 2. Defendant is essentially asking
24   the Court to modify conditions 6-8 of his release, imposed by Judge Dimke in
25   April. See ECF No. 14.
26         In her order, Judge Dimke thoroughly explained the concerns she had in
27   allowing unsupervised contact between Defendant and his children. ECF No. 14 at
28   3-7. Defendant’s motion does not substantially alter the analysis by Judge Dimke.



     ORDER - 1
 1         IT IS ORDERED, that Defendant’s Motion, ECF No. 35, is DENIED with
 2   leave to renew. Defendant may ask that his motion be reconsidered upon
 3   confirmation that Defendant’s ex-wife is resident in the home.
 4         Defendant’s motion to expedite, ECF No. 36, is GRANTED.
 5         IT IS SO ORDERED.
 6         DATED November 2, 2018.
 7
 8                               _____________________________________
                                           JOHN T. RODGERS
 9                                UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
